Title: Cabinet Secretaries’ Reports, [12 January] 1795
From: Madison, James
To: 


[12 January 5795]

   
   On 30 December 1794 Washington sent to Congress a message submitting a report from the secretary of war. Written shortly before Knox left office, the report recommended, among other things, “‘That all persons who shall be assembled or embodied in arms, … for the purpose of warring against the Indians, … shall thereby become liable and subject to the rules and articles of war, which are, or shall be established for the government of the troops of the United States.’ This was a section of a bill which the Senate passed the last session, entitled ‘An act for the more effectual protection of the Southwestern frontiers;’ but it was disagreed to by the House” (ASPAmerican State Papers: Documents,
          Legislative and Executive, of the Congress of the United States … (38 vols.;
        Washington, 1832–61)., Indian Affairs, 1:543–44). In debate, House Republicans opposed consideration of unsolicited reports from cabinet secretaries as an infringement on legislative independence. Murray moved to refer the message and report to the Committee of the Whole. Nicholas moved to amend Murray’s motion by striking out the mention of Knox’s report and referring only the message from the president to the Committee of the Whole.


Mr. Madison [spoke against] the clause copied from that proposed by the Senate, and rejected by the House of Representatives, and which considered a number of men unlawfully embodied against the Indians, as if called out according to law, in order by such a fiction to bring them under martial law. This he thought the most forced construction, at the expence of the Constitution, that had ever occurred; as well as a thing absolutely wrong in itself. But altho’ he viewed the clause as so extremely exceptionable, he was not disposed to criticise it with rigour. He thought the truest as well as the most candid supposition was, that the Secretary in making a report immediately to the President, had not adverted to the appearance it might wear to the House of Representatives—and it might be natural for him to support his opinion to the President, with that of one branch of the legislature. If the report had been addressed to the House of Representatives, it was not to be doubted the Secretary’s delicacy would have guarded him against the insertion of such a clause. In like manner it was pretty certain that the President, in a message entirely from himself would never have used the words in the paper transmitted. In this view the error might fairly be ascribed to inadvertence. Mr. M. was also not against, but for, referring the report along with the message, as inseparable from it.
